     DALE A. BLICKENSTAFF - #40681
1    Attorney At Law
     7081 N. Marks Avenue, # 104
2
     Fresno, California 93711
3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
4    Email: dabnabit74@gmail.com

5    Attorney for Defendant,
     JIMMY EURESTI
6

7

8                                  UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        )   Case No.: 1:18-CR-00239 DAD/BAM
                                                      )
12                                                    )   APPLICATION FOR ONE DAY
                              Plaintiff,              )   RELEASE FOR INTERVIEW WITH
13                                                    )   DELANCEY STREET AND ORDER
     vs.                                              )
14                                                    )
     JIMMY EURESTI,                                   )
15                                                    )
                                                      )
16                            Defendants.             )
                                                      )
17

18          TO DISTRICT COURT JUDGE DALE DROZD, ASSISTANT UNITED STATES

19   ATTORNEY LAUREL MONTOYA, AND THE UNITED STATES PRETRIAL SERVICES

20   OFFICE:

21          The Defendant, Jimmy Euresti, by and through his attorney, Dale A. Blickenstaff, hereby

22   moves this court to allow the Defendant to be released from the Fresno County Jail for

23   approximately 15 hours on January 29, 2019, to be transported by automobile to Los Angeles,

24   California, to be interviewed by authorities at Delancey Street, a residential self-help organization

25   for substance abusers.

26          Ms. Kathy Grinstead of Early Intervention Services and a local representative of Delancey

27   Street has interviewed Defendant and has recommended that he be admitted to the Delancey

28   program.



      APPLICATION FOR ONE DAY RELEASE FOR INTERVIEW WITH DELANCEY STREET AND ORDER
                                            1
1           The Defendant would be transported to the interview by Ms. Teri Rothchild who is retired
2    from the Fresno County Probation Department where she worked as a probation officer. She has
3    transported many inmates from the Fresno County Jail to Delancey Street during the years she has
4    worked for Early Intervention Services and Ms. Grinstead. She possesses a valid California
5    Driver’s License and is appropriately insured.
6           The Defendant would be removed from the Fresno County Jail no earlier than 5:00 a.m. on
7    January 29, 2019, and returned to the Fresno County Jail no later than 8:00 p.m. on the same day.
8
     Dated: January 15, 2019               Respectfully submitted,
9

10                                         By  /s/ Dale A. Blickenstaff
11
                                           DALE A BLICKENSTAFF, Attorney for Defendant,
                                           JIMMY EURESTI
12

13

14                                                   ORDER

15
            The Defendant is ordered release from the Fresno County Jail on January 29, 2019, no
16
     earlier than 5:00 a.m. and will be transported by Ms. Teri Rothchild to Delancey Street in Los
17
     Angeles, California for an interview. Ms. Rothchild is to have visual contact with the Defendant
18
     at all times during this period of release. The Defendant is to be returned to the Fresno County
19
     Jail no later than 8:00 p.m. on the same day.
20
     IT IS SO ORDERED.
21

22      Dated:     January 15, 2019
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28




      APPLICATION FOR ONE DAY RELEASE FOR INTERVIEW WITH DELANCEY STREET AND ORDER
                                            2
